Order entered June 6, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00482-CV

                           FRENCH LARRY TAYLOR, Appellant

                                                V.

                           WENDIE RENEE WILLIAMS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-56735-2015

                                            ORDER
       Before the Court is appellant’s June 2, 2016 motion for an extension of time to file a

brief. Because the reporter’s record has not been filed, appellant’s brief is not yet due. On May

10, 2016, the Court sent a past-due notice to the court reporter instructing her to file the

reporter’s record within thirty days. Appellant’s brief will be due thirty days after the reporter’s

record is filed. See TEX. R. APP. P. 38.6(a). Accordingly, we DENY appellant’s motion as

premature.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE